internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom corp plr-110410-00 date date parent sub sub foundation new sub state x state y litigants business a date a b c d e f g h i this letter responds to your letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated august august october october october november november and date the information submitted for consideration is summarized below parent a licensed business a company is a state x nonprofit non-stock health services corporation that is subject_to income_tax under the internal_revenue_code parent is authorized to issue various forms of business a products parent is the common parent of an affiliated_group that files a consolidated_return and includes sub and sub business a assets cannot be lawfully held by an unlicensed business a company sub an unlicensed business a company is a state x general business corporation sub has two classes of stock outstanding - class a common_stock class a stock and class b common_stock class b stock class a stock is publicly traded on a recognized national stock exchange each share of class a stock is entitled to h vote per share and each share of class b stock is entitled to i votes per share parent owns all of the outstanding class b stock representing approximately a percent of the value and b percent of the vote of all outstanding sub shares a and b are each more than percent the outstanding class a stock represents approximately c percent of the value and d percent of the vote of all outstanding sub shares and is held predominantly by the public sub public shareholders sub a licensed business a company is a state x general business corporation sub has a single class of common_stock outstanding all of which is owned by sub sub is authorized to issue various forms of business a products sub has been owned by sub since year and has been included in the parent consolidated federal_income_tax return as a business a company subject_to subchapter_l the taxpayer has represented that sub is not has never been and will not be an organization subject_to sec_833 of the code foundation is a newly-created nonprofit public benefit corporation established by state x pursuant to the settlement agreement between the litigants parent and sub settlement agreement foundation is a sec_501 organization foundation owns all of the outstanding_stock of new sub an unlicensed business a company a newly-created state y corporation with no business operations and formed to effect the proposed transaction described below for what are represented to be valid business reasons and pursuant to the settlement agreement parent wishes to convert to a state x for-profit stock corporation as part of a larger integrated transaction reorganization as follows i ii iii iv parent will transfer certain assets excluding patents patent applications copyrights franchises trademarks trade names or stock of another corporation being transferred liabilities contracts and agreements relating to business a to sub with an aggregate value equal to the sum of i percent of the estimated business a liabilities and ii an amount if any necessary for sub to meet reserve requirements transfer and assumption transaction parent will amend its articles of incorporation to convert from a state x nonprofit non-stock health services corporation to a state x for-profit stock corporation new parent charter conversion_transaction as a result parent will cease to exist as a licensed business a company in the charter conversion_transaction new parent an unlicensed business a company will issue one share of stock to foundation prime new sub share which then will be the sole shareholder of new parent new parent will be reincorporated under the corporate laws of the state y by means of a merger of new parent with and into new sub in accordance with state x and state y corporate law with new sub surviving as a wholly-owned subsidiary of foundation reincorporation merger transaction in the reincorporation merger transaction the prime new sub share owned by foundation will remain issued and outstanding and the share of new parent stock owned by foundation will be canceled new parent’s directors and officers will resign and new sub 1’s directors and officers will continue sub will merge upstream into new sub in accordance with state x and state y corporate law with new sub surviving in a transaction intended to qualify as both a merger under sec_368 of the code and a complete_liquidation under sec_332 and sec_337 of the code sub new sub merger transaction each outstanding share of sub class a stock other than shares for which dissenter’s rights have been perfected will be converted into one share of new sub stock all outstanding sub class b stock and any sub stock held as treasury shares will be canceled the prime new sub share held by foundation will be converted into the right to receive a number of shares of new sub stock equal to the number of sub class b shares outstanding prior to the merger as a result new sub will not issue to any party either fractional shares of new sub stock or cash in lieu of fractional shares of new sub stock outstanding options for sub class a stock will be converted into options for an equal number of shares of new sub stock after the sub new sub merger transaction the sub public shareholders will own approximately c percent of the outstanding shares of new sub common_stock and foundation will own approximately a percent more than percent of the outstanding shares of new sub common_stock unlike the sub class b stock which has i votes per share each share of the new sub common_stock will have h vote per share therefore the sub public shareholders will have approximately c percent of the voting power of new sub and foundation will have approximately a percent of the voting power of new sub the foundation has authorized and directed new sub to issue all but e percent of the shares of new sub stock issuable in exchange for the one outstanding share of new sub stock held by foundation directly to the trustee of a voting_trust voting_trust pursuant to the settlement agreement all but e percent of the shares of new sub owned by foundation will be transferred to the voting_trust and all of the shares of new sub held by foundation and the voting_trust will be liquidated with the proceeds applied to the purposes stated in foundation’s charter documents after the reorganization new sub will have certain options and rights of first refusal to repurchase its shares from foundation in one or more transactions that may require the prior approval of the state x agency which regulates business a companies the board_of directors of foundation independently will decide whether to accept or reject any offer to acquire the stock of new sub no member of the board_of directors of foundation will be an officer agent employee director or independent_contractor of new sub or any governmental authority on the closing date parent will pay to foundation the amount of dollar_figuref cash in partial satisfaction of claims by various parties that parent has a public purpose_obligation which amount is to be used by foundation to carry out its stated purpose after consummation of the reorganization new sub will pay to foundation dollar_figureg cash in partial satisfaction of any obligation parent may have incurred under the state x statutes resulting from the conversion of parent from a nonprofit non-stock health services corporation to a for-profit stock corporation as described above under the charter conversion_transaction v vi the taxpayer has made the following representations regarding the transfer and assumption transaction a no stock_or_securities will be issued for services rendered to or for the benefit of the transferee in connection with the proposed transaction and no stock_or_securities will be issued for indebtedness of the transferee that is not evidenced by a security or for interest on indebtedness of the transferee which accrued on or after the beginning of the holding_period of the transferor for the debt see sec_351 of the code the proceeds received in collection of the income items will be included as ordinary_income in computing the taxable_income of the transferee s rev_rul c b the transfer is not the result of the solicitation by a promoter broker or investment house the transferor will not retain any rights in the property transferred to the transferee the value of the stock deemed received in exchange for accounts_receivable will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts see revrul_78_280 1978_2_cb_139 with respect to the larger transaction shareholders of the acquired_corporation sub will receive in exchange for their stock of the acquired_corporation stock of the acquiring_corporation new sub equal in the aggregate to a number of shares having a value as of the date of the exchange of at least percent of the value of all of the formerly outstanding_stock of the acquired_corporation as of the same date there is no plan or intention on the part of the shareholders of the acquired_corporation sub to sell or otherwise dispose_of a number of shares of stock of the acquiring_corporation new sub to be received in the transaction that would reduce such shareholders’ ownership to a number of shares having in the aggregate a value of less than percent of the total fair_market_value of the acquired corporation’s stock outstanding as of the effective date of the proposed transaction there have not been any significant changes in the stock ownership of the acquired_corporation sub in the last five years that would cause the continuity_of_interest requirement not to be satisfied the adjusted_basis and the fair_market_value of the assets to be transferred by the transferor to the transferee will in each instance be equal to or exceed the sum of the liabilities to be assumed by the transferee plus any liabilities to which the transferred assets are subject see sec_357 of the code b c d e f g h i j k l m n o p q r s the liabilities of the transferor to be assumed by the transferee were incurred in the ordinary course of business and are associated with the assets to be transferred see sec_357 of the code as a result of the transaction there is no indebtedness between the transferee and the transferor and there will be no indebtedness created in favor of the transferor the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined see sec_1_351-1 of the income_tax regulations all exchanges will occur on approximately the same date there is no plan or intention on the part of the transferee to redeem or otherwise reacquire any stock or indebtedness deemed to be issued in the proposed transaction taking into account any issuance of additional shares of transferee stock any issuance of stock for services the exercise of any transferee stock_rights warrants or subscriptions a public offering of transferee stock and the sale exchange transfer by gift or other_disposition of any of the stock of the transferee to be received in the exchange the transferor will be in control of the transferee within the meaning of sec_368 of the code see revrul_59_259 1959_2_cb_115 and sec_1_351-1 of the regulations the transferor will be deemed to receive stock securities or other_property approximately equal to the fair_market_value of the property transferred to the transferee or for services rendered or to be rendered for the benefit of the transferee the transferee will remain in existence and retain and use the property transferred to it in a trade_or_business there is no plan or intention by the transferee to dispose_of the transferred property other than in the normal course of business operations each of the parties to the transaction will pay its or his her own expenses if any incurred in connection with the proposed transaction except sub is not paying any expenses t u the transferee will not be an investment_company within the meaning of sec_351 of the code and sec_1_351-1 of the regulations the transferor is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor see sec_351 of the code v the transferee will not be a personal_service_corporation within the meaning of sec_269a of the code the taxpayer has made the following representations regarding the charter conversion_transaction aa for purposes of state x corporate law parent and new parent will be the same legal entity both before and after the charter conversion_transaction bb the charter conversion_transaction will occur under a plan_of_reorganization agreed upon before the transaction cc each party to the charter conversion_transaction will pay its own expenses if any incurred in connection with the charter conversion_transaction dd after the effective time of the charter conversion_transaction new parent and its affiliated subsidiaries will continue to conduct the business operations that parent and its affiliated subsidiaries conducted immediately prior to the effective time of the charter conversion_transaction ee the charter conversion_transaction is not part of a plan to periodically increase the proportionate interest of any shareholder in the assets or earnings_and_profits of parent ff parent is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 of the code gg upon completion of the reorganization none of foundation parent new parent or new sub will have entered into negotiations to sell or otherwise transfer the new sub stock issued to foundation hh foundation has no current plan or intention to sell the new sub stock to new sub or any corporation related to new sub based solely on the information submitted and the representations set forth above we hold as follows for federal_income_tax purposes steps i through iv above will be characterized as follows i charter conversion_transaction ii reincorporation merger transaction iii sub new sub merger transaction and iv transfer and assumption transaction as if directly between new sub and sub based solely on the information submitted and the representations set forth above we hold as follows with respect to the charter conversion_transaction the conversion of parent from a non-stock nonprofit corporation to a for- profit stock corporation will constitute a reorganization within the meaning of sec_368 of the code parent will be a party to the reorganization within the meaning of sec_368 of the code no gain_or_loss will be recognized by parent or new parent sec_1032 revrul_94_45 c b no gain_or_loss will be recognized by foundation on its receipt of new parent shares in connection with the charter conversion_transaction sec_354 of the code based solely on the information submitted and the representations set forth above we hold as follows with respect to the transfer and assumption transaction new sub 1’s transfer of the business a to sub in a exchange for a constructive issuance of stock of sub and sub 2’s actual assumption of certain liabilities in the transfer and assumption transaction will qualify as a tax-free transfer under sec_351 of the code accordingly new sub will not recognize gain_or_loss on the transfer 872_f2d_519 2nd cir revrul_94_45 c b no gain_or_loss will be recognized by sub on its receipt of business a in constructive exchange for additional shares of sub stock sec_1032 revrul_94_45 c b the basis of the sub stock deemed to be received by new sub will equal the basis of all the assets transferred to sub decreased by the amount of liabilities assumed by sub and increased by the amount of gain if any recognized by new sub sec_358 sec_358 and sec_358 the holding_period of the sub shares deemed to be received by new sub will include the period during which the assets exchanged therefor were held by new sub provided the assets so exchanged were capital assets or property described in sec_1231 of the code sec_1223 the basis of the business a in the hands of sub following the transfers will equal the basis of business a in the hands of new sub immediately prior to the asset transfers increased by the amount of gain if any recognized by new sub on the exchange sec_362 the holding_period of business a in the hands of sub will in each instance be the same as the holding_period of business a in the hands of new sub sec_1223 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no ruling was requested and no opinion is expressed as to the tax consequences of the reincorporation merger transaction described in step iii the sub new sub merger transaction described in step iv the disposition of foundation’s interest in new sub as described in step v and parent’s payments of dollar_figuref and dollar_figureg to foundation described in step vi this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated the rulings contained in this letter are predicated on upon the facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of the audit process pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to your authorized representatives sincerely yours associate chief_counsel corporate by chief branch
